IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: J.S.A., A MINOR        : No. 544 EAL 2018
                                           :
                                           :
PETITION OF: M.D.E., MOTHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.